          Case: 3:20-cv-00789-jdp Document #: 12 Filed: 10/15/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


    QUBIA PORTER IV,

                                  Plaintiff,
           v.
                                                                  OPINION and ORDER
    CAPT. JUDD, CO BORTZ, CO KERSTNER,
                                                                       20-cv-789-jdp
    CO MAYFIELD, CO MOORE, CO TIFFANY,
    CO STEINGRAEBER, and CO FABRY,

                                  Defendants.


         In August 2020, plaintiff Qubia Porter IV filed this lawsuit about officers at Columbia

Correctional Institution (CCI) using excessive force against him. When Porter filed the lawsuit,

he was incarcerated at CCI, but he notified the court that he would soon be released to the

Sauk County Jail. The Department of Corrections’ inmate locator website shows that Porter

was released on extended supervision on September 1, 2020.1 In late September, the court

issued an order stating that Porter could proceed with this case without making any

prepayment of the $350 filing fee. Dkt. 9. That order was sent to the Sauk County Jail and

returned as undeliverable, with no forwarding address for Porter. The clerk of court has twice

attempted to contact Porter's probation agent to obtain Porter’s current address without the

agent responding.

         It is Porter’s obligation to notify the court of his address so that the court and

defendants can contact him. Because Porter has failed to update his address and the clerk of




1
    https://appsdoc.wi.gov/lop.
        Case: 3:20-cv-00789-jdp Document #: 12 Filed: 10/15/20 Page 2 of 2




court has not been able to obtain his address, I will dismiss the case for Porter’s failure to

prosecute it.



                                          ORDER

       IT IS ORDERED that:

       1. This case is DISMISSED without prejudice for plaintiff Qubia Porter’s failure to
          prosecute it.

       2. The clerk of court is directed to enter judgment for defendants and close the case.

       Entered October 15, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
